Citation Nr: 1722127	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-22 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for chondromalacia patella of the right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2013.  A transcript of that hearing is of record and associated with the claims file.  

In August 2014, the Board remanded the instant claim for further development.  


FINDING OF FACT

The Veteran's chondromalacia patella of the right knee is manifested by pain, limitation of motion in flexion and arthritis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chondromalacia patella of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014);
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained examinations with respect to the claim decided herein in October 2010, April 2012, and after the August 2014 remand, January 2015.  The Board finds the examinations, considered together, to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  

Further, the Veteran was provided an opportunity to set forth his contentions at a videoconference hearing in February 2013 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claim based on the current record. 

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014);
38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran contends that his chondromalacia patella of the right knee is more severe than the current evaluation reflects.  He asserts he has limitation of motion, pain, swelling, and warmth.  

VA x-ray examination was performed in October 2010.  The reason for the x-ray study was due to complaints of increasing right knee pain.  The Veteran stated he had 9/10 right knee pain with no acute injury.  Findings showed no fracture or acute bony pathology.  Soft tissues had an unremarkable appearance.  There was minimal joint space narrowing medially which did not appear to change.  No joint effusion was noted.  

The Veteran underwent VA examination in October 2010.  He had no deformity, giving way, instability, weakness, incoordination, dislocation or subluxation, effusion, locking episodes, or symptoms of inflammation.  Flare-ups occurred weekly, of 1 to 2 days duration and moderate severity.  There was no limitation on standing or limitation to walking.  He had an antalgic gait.  There were findings of joint crepitus.  Range of motion of the right knee showed 0 to 125 degrees of flexion and 0 degree of extension with objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion, but no additional limitations after 3 repetitions of range of motion.  There was no joint ankylosis.  The Veteran gave a history of right knee pain, 9/10, with no acute injury.  The Veteran worked in truck brokerage on a full-time basis.  He had lost no work within the past 12 month period.  The diagnoses were right knee chondromalacia patella and degenerative arthritis.  There was a significant effect on his usual occupation.  His activities of daily living were no more than moderately affected, with some activities affected not at all and some affected mildly.  The examiner stated that the service-connected chondromalacia condition of the right knee had at least as likely as not, progressed into the current minimally degenerative arthritis condition of the right knee, manifest as joint space narrowing on x-ray examination.  Left knee range of motion as 0 to 140 degrees.

VA outpatient treatment records showed that in December 2010, the Veteran's medication was changed from tramadol to Vicodin.  In January 2011, he indicated to his physician that exercise seemed to aggravate the right knee.  However, he stated that he began biking recently and he tolerated biking better.  He indicated the change from tramadol to Vicodin and stated that he had good relief on Vicodin.  In February 2011, it was noted that he had no change in his x-ray findings.  He had good range of motion, no effusion, and normal knee stability.  In March 2011, he was seen in physical therapy (PT).  It was noted that he had a steroid injection 1.5 months previously.  He stated that his pain and knee grinding had worsened.  There was no redness or heat of the right knee.  In April 2011, he gave a history of employment as a freight broker, working at home at a desk job.  He had right knee pain of 7/10.  He ambulated without assistive device and with an antalgic gait.  

The Veteran underwent a VA examination in April 2012.  He gave a history that 2 years prior to the examination he began to have a lot of right knee pain, particularly under the kneecap; he had been diagnosed with chondromalacia patella.  Steroid injections did not help very long, PT made it worse.  He took a lot of Tylenol, naproxen, and hydrocodone.  He used a cane when the right knee pain was especially bad.  Since the Veteran's last VA examination in October 2010, he had PT, used a cane, and avoided physical exercise because he was afraid his right knee would buckle.  He noted occasional heat in the knee joint but no swelling, and no redness.  He reported that flare-ups impacted the function of the knee.  He iced the knee, rested it, and took NSAID and hydrocodone.  Right knee flexion was accomplished to 105 degrees and there was objective painful motion at 95 degrees.  Right knee extension was 0 degree.  There was no objective evidence of painful motion of extension.  The Veteran was able to perform repetitive-use testing with 3 repetitions with the same range of motion.  Functional impairment of less movement than normal, weakened movement, pain on movement, instability of station and disturbance of locomotion was shown.  Flexion and extension muscle strength was 3/5, respectively.  Instability of the right knee was normal in all areas.  There was no history of recurrent patellar subluxation/dislocation.  He had no meniscal condition.  He has occasional use of a cane.  Left knee range of motion was 0 to 135 degrees, without objective evidence of painful motion.

The Veteran testified at a videoconference hearing in February 2013.  He stated that he had quite a lot of right knee pain and popping sensation of the right knee.  He indicated that prolonged walking affected employment.  He had PT and steroid shots which lasted only 3 months.  He discontinued both because there was no improvement in alleviating symptoms of pain, crepitus, or stiffness.  He did not use a knee brace.  He testified that his right knee inflamed if he did any squatting, prolonged walking, or standing, the knee stiffened and locked.  If he had swelling of the right knee, he had to ice it and this occurred 3 to 4 times a week.  He stated he tried to keep flexion motion above 90 degrees at all times.  He related that he had a change in medication and it was a stronger pain medication.  He stated that he never had to miss work due to right knee symptoms.  He no longer worked as a truck driver because he had a felony.  He testified that he stopped PT because every time he went to PT, it inflamed and made his knee pain worse.  

Pursuant to the Board's August 2014 remand, the Veteran underwent a January 2015 VA examination.  The diagnosis was patellofemoral pain syndrome, also commonly diagnosed as chondromalacia.  He stated that since his prior examination, he had to increase and change his pain medication due to the increases in pain in his knee.  With the exception of the increase in pain medication, he stated that his knee condition had not changed much since his last examination.  He had been evaluated by an orthopedic specialist in May 2013 and it was noted that he had no surgical indications as an x-ray and MRI performed were normal.  The Veteran stated if he overused the right knee such as squatting or bending for prolonged periods, the knee would stiffen and range of motion was hindered.  Functional impairment was decreased movement with flexion at the right knee joint.  Range of right knee motion was normal showing 140 degrees flexion and 0 degrees extension.  There was no evidence of pain with weight bearing.  There was no functional loss after 3 repetitions.  Neither pain, weakness, fatigability, nor incoordination significantly limited functional ability with repeated use over a period of time.  The Veteran reported flare-ups only after overuse, lasting less than 1 day.  The severity of the flare-ups was mild.  Pain limited functional ability with flare-ups.  Flare-up range of motion was described as flexion accomplished to 105 degrees and extension was accomplished to 0 degrees.  Right knee muscle strength was 5/5 in forward flexion and extension.  There was no muscle atrophy.  There was no ankylosis nor a history of recurrent subluxation.  There was no lateral instability.  There was right knee crepitus.  He was not able to stoop or bend for prolonged periods of time without pain and then reduction of range of motion at his knee.  Activities such as crawling, kneeling, climbing, or high impact activities such as running and jumping were difficult and painful.  He must sit with his leg in extension.  If he flexes the knee for prolonged periods, he had discomfort and must extend.  

Arthritis due to trauma, Diagnostic Code 5010 is rated under Diagnostic Code 5003 for degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003, and states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5256, for ankylosis of the knee, Diagnostic Code 5257, for recurrent subluxation or lateral instability; Diagnostic Code 5258 for cartilage, semilunar, dislocated, with frequent episodes of "locking", pain, and effusion into the joint; and Diagnostic Code 5259 for cartilage, semilunar, removal of, symptomatic.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion, is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II (2016).  

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same joint if separate compensably ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Considering the objective medical evidence of record in light of the above criteria, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected chondromalacia patella, right knee, is not warranted.  

First addressing limited motion, the Board notes that the evidence reveals that the Veteran has had at least flexion to 105 degrees of the right knee, which would not warrant a compensable rating under Diagnostic Code 5260.  Moreover, the Veteran has been found to have normal extension to 0 degrees at all times during the appellate period; therefore, a compensable rating under Diagnostic Code 5261 is also not warranted.  

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected right knee disability, but finds that no higher rating is assignable.  The Veteran has not been diagnosed with ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Therefore, the Board finds that Diagnostic Codes 5256, 5258, and 5262 are not applicable.  38 C.F.R. § 4.71a (2016).  The Board has also considered the application of Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  However, the VA examination reports or VA treatment records have not reflected any findings of instability in the Veteran's right knee.  Therefore, that diagnostic code is not applicable.  For that reason, there also is no basis for assignment of separate ratings for limited motion and instability.

Thus, the Board finds that no more than a 10 percent rating is warranted for the Veteran's right knee disability, due to X-ray evidence of arthritis with noncompensable limitation of motion.  Although the Veteran's April 2012 and January 2015 VA examinations indicate that the Veteran does not have arthritis, his October 2010 VA examination diagnosed minimal degenerative arthritis, manifest as joint space narrowing on x-ray examination performed at that time.  With regard to whether the Veteran is entitled to a rating higher than 10 percent for the right knee under Diagnostic Code 5003 for arthritis, the Board concludes that he is not.  Under Diagnostic Code 5003, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2016).  Accordingly, because the Veteran is service connected for the right knee only, and no arthritis of any other joint, the Board finds that the Veteran is not entitled to a rating greater than the current 10 percent for the right knee under this code.  

Moreover, additional compensation based on functional loss due to pain and other factors is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's current 10 percent evaluation is based on compensation for functional loss due to painful movement, and the evidence does not show that there is additional functional loss that is not compensated already in the currently assigned 10 percent evaluation.  

Under these circumstances, the Board must conclude that the criteria for a rating in excess of 10 percent for chondromalacia patella, right knee, have not been met.  Therefore, the claim for a rating in excess of 10 percent for chondromalacia patella, right knee, must be denied.  The preponderance of the evidence is against assignment of any higher rating, and the claim is denied.  38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

						(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for chondromalacia patella, right knee, currently evaluated as 10 percent disabling, is denied 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


